Case 3:19-cv-01042-JPG Document 53 Filed 05/14/20 Page 1 of 3 Page ID #145



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

JERRY B. EZEBUIROH, #19059152,       )
                                     )
           Plaintiff,                )
                                     )
vs.                                  )        Case No. 19-cv-01042-JPG
                                     )
JAIL ADMINISTRATOR JOHN DOE,         )
and MARION COUNTY SHERIFF,           )
                                     )
           Defendants,               )
                                     )
JERRY B. EZEBUIROH, #19059152,       )
                                     )
           Plaintiff,                )
                                     )
vs.                                  )        Case No. 20-cv-00203-JPG
                                     )
ALLISON ALEXANDER,                   )
JANE DOE 2, JANE DOE 3               )
and JANE DOE 4,                      )
                                     )
          Defendants.                )
                                     )
JERRY B. EZEBUIROH, #19059152,       )
                                     )
           Plaintiff,                )
                                     )
vs.                                  )
                                     )        Case No. 20-cv-00228-JPG
ALLISON ALEXANDER and                )
MARION COUNTY SHERIFF,               )
                                     )
           Defendants.               )
                                     )
JERRY B. EZEBUIROH, #19059152,       )
                                     )
           Plaintiff,                )
                                     )
vs.                                  )        Case No. 20-cv-00348-JPG
                                     )
KENNY BENZING,                       )
ALLISON ALEXANDER,                   )
JOHN DOE 1 and JOHN DOE 2,           )
                                     )
           Defendants.               )

                                    1
    Case 3:19-cv-01042-JPG Document 53 Filed 05/14/20 Page 2 of 3 Page ID #146



                                 MEMORANDUM AND ORDER

GILBERT, District Judge:

        Plaintiff Jerry Ezebuiroh is currently a pretrial detainee at Marion County Law

Enforcement Center (“Jail”). He brings these four cases for deprivations of his constitutional rights

pursuant to 42 U.S.C. § 1983. (Doc. 1). In each case, he asserts claims for the denial of medical

care, denial of mental health treatment, unconstitutional conditions of his confinement, and

retaliation against Sheriff Rich Stevenson, Jail Administrator Kenny Benzing, Nurse Allison

Alexander, and/or several unknown officers (John Doe 1, John Doe 2, Jane Doe 2, Jane Doe 3,

and Jane Doe 4). He seeks money damages and injunctive relief.

        Federal Rule of Civil Procedure 42(a) authorizes the court to consolidate actions which

“involve a common question of law or fact.” At this early stage, the claims in all four cases appear

to be duplicative, overlapping, and related to one another. Several claims are virtually identical.

Plaintiff brings these claims against Nurse Alexander, Jail Administrator Benzing, and/or Sheriff

Rich Stevenson. In several cases, he also names other unidentified defendants as well. All four

cases are still in their infancy. Two have survived Section 1915A screening (Case Nos. 19-cv-

1042 and 20-cv-00228)1 and two are still subject to screening (Case Nos. 20-cv-00203 and 20-cv-

00348). Consolidation of these four cases will serve the purpose of judicial economy and

efficiency.




1
 Case No. 19-cv-0142 requires another round of review. Although the First Amended Complaint (Doc. 23)
survived screening in Ezebuiroh v. Doe, et al., Case No. 19-cv-01042-JPG, Plaintiff was assigned counsel,
Attorney Lee Barron, who filed a Second Amended Complaint (Doc. 46) on April 1, 2020. The Second
Amended Complaint expands the scope of the suit to include claims against Sheriff Rich Stevens, Jail
Administrator Kenny Benzing, Nurse Allison Alexander, and John Doe (Unknown Officers). It
encompasses claims and parties that Plaintiff has already named in the other three suits addressed herein.
The Second Amended Complaint in Case No. 19-cv-01042-JPG and related Emergency Motion (Doc. 51)
prompted this Order Consolidating Cases.

                                                    2
 Case 3:19-cv-01042-JPG Document 53 Filed 05/14/20 Page 3 of 3 Page ID #147



       All four cases will be consolidated into the most recent case filed in this series of matters,

i.e., Ezebuiroh v. Benzing, et al., Case No. 20-cv-00348-JPG (S.D. Ill.). Attorney Lee Barron was

already assigned to represent Plaintiff in Case No. 19-cv-01042 and has filed an Emergency

Motion (Doc. 51). The motion will be re-filed in the lead case. Once the cases are consolidated,

the Court will hold a hearing on the Emergency Motion and discuss the scope of Attorney Barron’s

assignment in this matter. Attorney Barron will then have an opportunity to meet with Plaintiff

and decide which claims to bring in a single Amended Complaint and file it in this lead case, Case

No. 20-cv-00348-JPG. The Amended Complaint will be subject to screening under 28 U.S.C.

§ 1915A and, if necessary, severance of improperly joined parties and/or claims.

       Accordingly, the Court CONSOLIDATES Ezebuiroh v. Doe, et al., Case No. 19-cv-

01042-JPG, Ezebuiroh v. Doe 1, et al., Case No. 20-cv-00203-JPG, Ezebuiroh v. Doe 1, Case No.

20-228-JPG, with Ezebuiroh v. Benzing, et al., Case No. 20-cv-00348-JPG.

       Ezebuiroh v. Benzing, et al., Case No. 20-cv-00348-JPG shall serve as the lead case. All

future pleadings shall be filed in that case and contain Case No. 20-cv-00348-JPG. The Clerk of

Court is DIRECTED to TERMINATE all pending motions in non-lead cases and RE-FILE the

Emergency Motion (Doc. 51) from Case No. 19-cv-01042-JPG in the lead case. Nothing further

shall be filed in Ezebuiroh v. Doe, et al., Case No. 19-cv-01042-JPG, Ezebuiroh v. Doe 1, et al.,

Case No. 20-cv-00203-JPG, Ezebuiroh v. Doe 1, Case No. 20-228-JPG.

       IT IS SO ORDERED.

       DATED: 5/14/2020
                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                 3
